Name: Commission Regulation (EEC) No 1394/92 of 27 May 1992 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 146/18 Official Journal of the European Communities 28 . 5. 92 COMMISSION REGULATION (EEC) No 1394/92 of 27 May 1992 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1624/91 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3685/91 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 Q, as last amended by Regulation (EEC) No 2206/90 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1991 /92 marketing year was fixed by Council Regulation (EEC) No 1 625/9 1 0 ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1626/91 (8) ; Whereas, since there are no valid activating threshold or guide prices for the 1992/93 marketing year for peas, field beans and sweet lupins, the amount of the subsidy in the case of advance fixing for this marketing year for peas, field beans and sweet lupins has only been calculated provisionally on the basis of the proposals of the Commission to the Council of the prices and connected measures valid for the 1992/93 marketing year ; whereas that amount must be applied provisionally only and will have to be confirmed or replaced when the prices and related measures for the 1992/93 marketing year are known, and notably those concerning the application of the guaranteed maximum quantities ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1991 /92 year, has been fixed by Commission Regulation (EEC) No 2607/91 (9) ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (10), as last amended by Regulation (EEC) No 1238/87 ("), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 ( 12) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 ( 1 ) of Council Regulation (EEC) No 1676/ 85 (l3), as last amended by Regulation (EEC) No 2205/90 (14), (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 150, 15. 6 . 1991 , p. 10 . (3) OJ No L 342, 19. 12 . 1985, p. 1 . 0 OJ No L 243 , 31 . 8 . 1991 , p. 55. ( ,0) OJ No L 219, 28 . 7 . 1982, p. 36. (") OJ No L 117, 5. 5 . 1987, p. 9 . H OJ No L 133 , 21 . 5 . 1986, p. 21 . H OJ No L 164, 24. 6 . 1985, p. 1 . H OJ No L 201 , 31 . 7 . 1990, p. 9 . (4) OJ No L 349, 18 . 12. 1991 , p. 40. 0 OJ No L 219, 28. 7 . 1982, p. 1 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 150, 15. 6 . 1991 , p. 11 . (8) OJ No L 150, 15. 6 . 1991 , p. 13. 28 . 5. 92 Official Journal of the European Communities No L 146/ 19  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1899/91 (1 ) ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of aid provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1992/93 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 1 June 1992 to take into account, where appro ­ priate, the effects of the application of the activating price for these products for the 1992/93 marketing year and, particularly those concerning the application of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 169, 29. 6 . 1991 , p. 29 . No L 146/20 Official Journal of the European Communities 28 . 5. 92 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 6 1st period 7 0) 2nd period 8 (') 3rd period 9 0 4th period 10 o 5th period 11 ( 1) 6th period 12 0 Peas used : l  in Spain 8,422 7,158 7,158 7,316 7,474 7,632 7,790  in Portugal 8,430 7,166 7,166 7,324 7,482 7,640 7,798  in antother Member State 8,494 7,230 7,230 7,388 7,546 7,704 7,862 Field beans used :  in Spain 8,494 7,230 7,230 7,388 7,546 7,704 7,862  in Portugal 8,430 7,166 7,166 7,324 7,482 7,640 7,798  in another Member State 8,494 7,230 7,230 7,388 7,546 7,704 7,862 Products used in animal feed : (ECU per 100 kg) Current 6 1st period ?(') 2nd period 8 (') 3rd period 9 0 4th period 10 o 5th period 11 ( 1) 6th period 12 0 A. Peas used :  in Spain 10,466 8,516 8,516 8,673 8,831 8,519 8,676  in Portugal 10,503 8,558 8,558 8,715 8,873 8,564 8,721  in another Member State 10,503 8,558 8,558 8,715 8,873 8,564 8,721 B. Field beans used : l I  in Spain 10,466 8,516 8,516 8,673 8,831 8,519 8,676  in Portugal 10,503 8,558 8,558 8,715 8,873 8,564 8,721  in another Member State 10,503 8,558 8,558 8,715 8,873 8,564 8,721 C. Sweet lupins harvested in Spain and used : I  in Spain 12,362 11,442 11,442 11,442 11,442 10,816 10,816  in Portugal 12,412 11,498 11,498 11,498 11,498 10,876 10,876  in another Member State 12,412 11,498 11,498 11,498 11,498 10,876 10,876 D. Sweet lupins harvested in another Member State and used :  in Spain 12,362 11,442 11,442 11,442 11,442 10,816 10,816  in Portugal 12,412 11,498 11,498 11,498 11,498 10,876 10,876  in another Member State 12,412 11,498 11,498 11,498 11,498 10,876 10,876 28 . 5. 92 Official Journal of the European Communities No L 146/21 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 6th period \ 6 7 (') 8 (') 9 0 10 0 11 ( 1) 12 ( 1 ) Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 412,44 76,28 20,00 1 901,93 1 281,13 67,07 7,464 14 962 22,53 1 813,03 6,756 351,06 64,92 17,02 1 985,42 1 087,69 57,09 6,354 12 735 19,18 1 49735 5,751 351,06 64,92 17,02 1 985,42 1 087,69 57,09 6,354 12 735 19,18 1 49735 5,751 358,73 66,34 17,39 2 028,81 1 111,46 5833 6,492 13014 19,60 1 529,94 5,877 366,41 67,76 17,76 2 072,20 1 135,23 59,58 6,631 13 292 20,02 1 562,53 6,002 374,08 69,18 18,14 2 115,59 1 159,00 60,83 6,770 13 570 20,44 1 595,13 6,128 381,75 70,60 18,51 2 158,98 1 182,77 62,08 6,909 13 849 20,85 1 627,72 6,254 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 10,86,  Peas, and field beans used in Portugal (Esc) : 1 3,36. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) 1 Current6 1st period7 0 2nd period8 0 3rd period9 0 4th period10O 5th period11 ( 1) 6th period12 0 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl) ,  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 509,99 94,32 24,73 2 439,55 1 584,15 82,93 9,230 18 501 27,86 2 226,99 8,354 5,58 0,00 415,54 76,85 20,15 2 350,10 1 287,47 67,57 7,521 15 074 22,70 1 770,83 6,807 6,32 0,00 415,54 76,85 20,15 2 350,10 1 287,47 67,57 7,521 15 074 22,70 1 770,83 6,807 6,32 0,00 423,17 78,26 20,52 2 393,22 1 311,09 68,81 7,659 15 351 23,12 1 803,22 6,932 632 0,00 430,84 79,68 20,89 2 436,61 1 334,86 70,06 7,797 15 629 23,54 1 835,81 7,058 6,32 0,00 415,84 76,90 20,16 2 351,75 1 288,38 67,62 7,526 15 085 22,72 1 772,23 6,812 6,77 0,00 423,46 78,31 20,53 2 394,87 1 312,00 68,86 7,664 15 362 23,13 1 804,62 6,937 6,77 0,00 No L 146/22 Official Journal of the European Communities 28. 5. 92 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 24,75 4,58 1,20 136,40 76,88 4,02 0,448 898 1,35 105,02 0,405 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 5,44 1,01 0,26 29,97 16,89 0,88 0,098 197 0,30 23,08 0,089 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 6 1st period 7 (') 2nd period 8 (") 3rd period 9 0 4th period 10 o 5th period 11 ( 1) 6th period 12 0 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 509,99 94,32 24,73 2 439,55 1 584,15 82,93 9,230 18 501 27,86 2 226,99 8,354 5,58 0,00 415,54 76,85 20,15 2 350,10 1 287,47 67,57 7,521 15 074 22,70 1 770,83 6,807 6,32 0,00 415,54 76,85 20,15 2 350,10 1 287,47 67,57 7,521 15 074 22,70 1 770,83 6,807 6,32 0,00 423,17 78,26 20,52 2 393,22 1 311,09 68,81 7,659 15 351 23,12 1 803,22 6,932 6,32 0,00 430,84 79,68 20,89 2 436,61 1 334,86 70,06 7,797 15 629 23,54 1 835,81 7,058 6,32 0,00 415,84 76,90 20,16 2 351,75 1 288,38 67,62 7,526 15 085 22,72 1 772,23 6,812 6,77 0,00 423,46 78,31 20,53 2 394,87 1 312,00 68,86 7,664 15 362 23,13 1 804,62 6,937 6,77 0,00 28 . 5. 92 Official Journal of the European Communities No L 146/23 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 24,75 4,58 1,20 136,40 76,88 4,02 0,448 898 1,35 105,02 0,405 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 5,44 1,01 0,26 29,97 16,89 0,88 0,098 197 0,30 23,08 0,089 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 6 1st period 7 (') 2nd period 8 0 3rd period 9 (') 4th period 10 o 5th period 11 ( 1) 6th period 12 (') Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 602,68 111,46 29,22 2 931,40 1 872,08 98,00 10,907 21 863 32,92 2 623,57 9,873 7,54 0,00 558,30 103,25 27,07 3 157,45 1 729,77 90,78 10,104 20 253 30,50 2 377,18 9,146 8,42 0,00 558,30 103,25 27,07 3 157,45 1 729,77 90,78 10,104 20 253 30,50 2 377,18 9,146 8,42 0,00 558,30 103,25 27,07 3 157,45 1 729,77 90,78 10,104 20 253 30,50 2 377,18 9,146 8,42 0,00 558,30 103,25 27,07 3 157,45 1 729,77 90,78 10,104 20 253 30,50 2 377,18 9,146 8,42 0,00 528,10 97,67 25,60 2 986,65 1 636,20 85,87 9,558 19 158 28,85 2 249,09 8,651 9,03 0,00 528,10 97,67 25,60 2 986,65 1 636,20 85,87 9,558 19 158 28,85 2 249,09 8,651 9,03 0,00 No L 146/24 Official Journal of the European Communities 28 . 5. 92 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in : I  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 18,00 0,00 0,00 0,00 0,00 0,00 3,95 0,00  Denmark (Dkr) 0,00 0,00 0,00 3,33 0,00 0,00 0,00 0,00 0,00 0,73 0,00  Federal Republic of Germany l (DM) 0,00 0,00 0,00 0,87 0,00 0,00 0,00 0,00 0,00 0,19 0,00  Greece (Dr) 0,00 0,00 0,00 99,20 0,00 0,00 0,00 0,00 0,00 21,80 0,00  Spain (Pta) 0,00 0,00 0,00 55,91 0,00 0,00 0,00 0,00 0,00 12,28 0,00  France (FF) 0,00 0,00 0,00 2,93 0,00 0,00 0,00 0,00 0,00 0,64 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,326 0,000 0,000 0,000 0,000 0,000 0,072 0,000  Italy (Lit) 0 0 0 653 0 0 0 0 0 143 0  Netherlands (Fl) 0,00 0,00 0,00 0,98 0,00 0,00 0,00 0,00 0,00 0,22 0,00  Portugal (Esc) 0,00 0,00 0,00 76,38 0,00 0,00 0,00 0,00 0,00 16,78 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,295 0,000 0,000 0,000 0,000 0,000 0,065 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 244,705 128,366 6,89509 0,767417 1 538,24 2,31643 170,832 0,703336 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1992/93 marketing year.